Title: Nicolas G. Dufief to Thomas Jefferson, 29 September 1813
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


          Monsieur, A Philade ce 29 Septembre 1813
          Vous trouverez, ci-Inclus, la feuille que par La faute de mon relieur vous n’avez pas reçu beaucoup plutôt. Je vous prie, d’avoir pour lui & pour moi beaucoup d’Indulgence
          The “American Brewer & Malster” n’a point encore paru. Je veille cet ouvrage pour vous l’envoyer aussi tôt qu’il sera Imprimé. J’ai deux ouvrages on brewing l’un intitulé “the philosophical principles of the Science of Brewing,” by Richardson & l’autre the Theory & practice of brewing by Combrune
          Le traité du Bonheur & de la Morale ne Se trouve, à Philade chez aucun libraire. Vous Serait-il égal de l’avoir de hasard? Car, cr je crois pouvoir vous en procurer un exemplaire. Je serais charmé de voir un aussi bon ouvrage traduit en Anglais, avec quelques notes
          J’ai l’honneur d’être, très-respectueusement votre très-dévoué ServiteurN. G. Dufief
         
          Editors’ Translation
          
            Sir, Philadelphia 29 September 1813
            You will find enclosed the sheet that, due to a mistake by my binder, you did not receive much sooner. I beg you to forgive both him and me
            The “American Brewer & Malster” has not come out yet. I will watch for this work, so as to be able to send it to you as soon as it is printed. I have two books on brewing, one entitled “the philosophical principles of the Science of Brewing,” by Richardson, and the other the Theory & practice of brewing by Combrune
            
            The Traité du Bonheur et de la Morale is not to be found in any Philadelphia bookstore. Would a secondhand copy suffice? I believe I can find you one. I would be delighted to see so fine a work translated into English and provided with a few notes
            I have the honor to be, very respectfully, your most devoted servantN. G. Dufief
          
        